DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I encompassing claims 1-8 in the reply filed on 09/29/2021 is acknowledged.

Claim Objections
Claims 1-4 are objected to because of the following informalities: 
Referring to claim 1, the phrase “a light bar to provided” has a typographical error by having “to provided” instead of “to provide”.

Referring to claim 2, terms “at least one effective welding portion” and “at least one auxiliary welding portion” lacks antecedent basis because already described in prior in claim 1.

Referring to claim 3, claim language is not clear because no correlation between at least one lead portion in claim 2 and a plurality of lead portions in claim 3.
 Examiner suggests to use language such as “the at least one lead portion has plural lead portions”.

Referring to claim 4, terms “an auxiliary welding portion” and “an effective welding portion” lacks antecedent basis because already stated in the claims 1-2



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatakeyama et al. (US20120176564).

Referring to claim 1, Hatakeyama discloses a flexible circuit board (28, figure 3) for being fixed to a light bar to provide a signal for the light bar (defines intended use, therefore, do not get patentable weight), the flexible circuit board comprising: 
at least one effective welding portion (one of 24) configured to be fixed to a corresponding effective pad on the light bar and to transmit a signal loaded by itself to the corresponding effective pad (defines intended use, therefore, do not get patentable weight); and 
at least one auxiliary welding portion (another of 24) configured to be fixed to a corresponding auxiliary pad on the light bar to enhance firm fixing between the flexible circuit board and the light bar (defines intended use, therefore, do not get patentable weight).

Referring to claim 2, Hatakeyama discloses the flexible circuit board according to claim 1, further comprising: 
a circuit body (30); 
at least one lead portion leading out of the circuit body (44 leading out of 30); and at least one fixing portion disposed in one-to-one correspondence with the at least one lead portion (42 correspondence with the at least one lead portion 44), wherein each fixing portion is connected to an end of a corresponding lead portion (42 connected to 44), the effective welding portion and the auxiliary welding portion are both disposed on the at least one fixing portion (the one of 24 and another of 24 on 42), and each fixing portion is provided with at least one effective welding portion and at least one auxiliary welding portion (the one of 24 and another of 24 on 42).

Referring to claim 4, Hatakeyama discloses  the flexible circuit board according to claim 2, wherein on each fixing portion, a distance between the auxiliary welding portion furthest from the end of the corresponding lead portion and the end of the corresponding lead portion is marked as L1; and a distance between an effective welding portion closest to the end of the corresponding lead portion and the end of the corresponding lead portion is marked as L2; where L2 is greater than L1 (by having auxiliary welding portion as  one pad 24 right under 44 in figure 3 and effective welding portion as one 24 pad from others 24 pads would satisfy L2 greater than L1).

Referring to claim 6, Hatakeyama discloses the flexible circuit board according to claim 2, wherein a length of the auxiliary welding portion in a length direction of the fixing portion is greater than a width of the lead portion in the length direction of the fixing portion (another 24 in a length direction of 42 is greater a width of 44 in a length direction of 42).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatenable over Hatakeyama et al. (US20120176564).
Referring to claim 3, Hatakeyama discloses the flexible circuit board according to claim 2, but fails to disclose wherein a plurality of lead portions are provided.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of lead portions in order to connect multiple electronic devices to the circuit board for electrical communication at different pad location, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatenable over Hatakeyama in view of Aoki et al. (US6118666).
Referring to claim 7, Hatakeyama discloses the flexible circuit board according to claim 2, but fail to disclose at least one pressing member that is overlapped with the at least one fixing portion in one-to-one correspondence to press a corresponding fixing portion.
Aoki discloses at least one pressing member that is overlapped with the at least one fixing portion in one-to-one correspondence to press a corresponding fixing portion (13 overlap with pad disposed portion 44 in figure 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the flexible circuit board of Hatakeyama to have a pressing member as aught by Aoki Because Akoi states, “The first array of projections 13m consists of four hemispherical projections aligned longitudinally with respect to the array of lands 52. The four projections are formed to correspond to the four lands of the array of lands 52. Therefore, when the flexible PWBs 30 and 40 are held between the holding member 20 and the rectangular plate 13, each land of the array of lands 52 is raised towards the corresponding land of the array of lands 31 by a corresponding projection of the array of projections 13m, which makes a sure electrical contact between the array of lands 31 and the array of lands 52”.


Referring to claim 8, Hatakeyama in view of Akoi disclose the flexible circuit board according to claim 7, wherein the pressing member includes a protrusion configured to press the auxiliary welding portion (13m  or 13n of 13 in figure 11 of Akoi intended to use as press the pad of 52 or 72).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PARESH H PAGHADAL/           Examiner, Art Unit 2847